19 F.3d 1430
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cardell SPAULDING, Plaintiff Appellant,v.Gary DIXON, Defendant Appellee.
No. 94-6011.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 17, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-93-614-H)
Cardell Spaulding, appellant pro se.
E.D.N.C.
AFFIRMED.
Before RUSSELL, MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint.  The district court assessed a filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case when Appellant failed to comply with the fee order.  Although we find no abuse of discretion, we note that the dismissal should have been without prejudice.  We grant leave to proceed in forma pauperis and modify the district court's order to reflect that the dismissal is without prejudice.  In all other aspects, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED